DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflection surface including a prism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movable reflector includes a first movable reflector and a second movable reflector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the variable deflector deflects the focused light by rotation of the reflection surface around, as a rotation axis, an axis including a curvature center of field curvature by 10 ‘the condenser optical system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim (20180335507).
Referring to claim 1, A distance measurement device configured to measure a distance to at least one object to be measured, the distance measurement device comprising (see abstract also see paragraph 73): 
a light receiving element (see figure 3 Ref 200); 
a condenser optical system configured to focus light onto the light receiving element, and having field curvature aberration (see figure 3 Ref 180, 170, and 150); and
a variable deflector disposed in an optical path between the light receiving element and the condenser optical system (see figure 3 Ref 140 also see figures 5a-5b note paragraph 48-51), wherein the light receiving element receives light deflected by the variable deflector (see figure 3 Ref 200 also see figure 5a-5c note R7, R10, and R13).
Referring to claim 2, Shim shows the field curvature aberration is under-correction (see paragraph 51). 
Referring to claim 3, Shim shows the variable deflector deflects the focused light in a manner that an angle of the focused light is variable, at a curvature center of field curvature by the condenser optical system (see paragraphs 49 and 51 note the mirror may be tilted at various tilting angles and this corrects for the aberration). 
Referring to claim 4, Shim shows the variable deflector includes a movable reflector including a reflection surface configured to be rotatable (see paragraphs 49 and 51 note the mirror being tilted).
Referring to claim 5, Shim shows wherein the light receiving element includes a light receiving surface (see figure 3 Ref 200), and is disposed in a direction orthogonal to an optical axis of the condenser optical system (see figure 3 Ref 150, 170, and 180) so that the light receiving surface is parallel to the optical axis (see the receiver Ref 200 is parallel to the optical axis going through the condenser optical system as shown in figure 3), and

wherein the variable deflector rotates the reflection surface around, as a rotation axis (see figure 5a-5c also note paragraph 49-51 note the tilting of the mirror Ref 141), an axis including a point at which an axis orthogonal to a surface center of the light receiving surface intersects with the optical axis of the condenser optical system (see the combination of figure 3 Ref 200 as well as figures 5a-5c).
Referring to claim 11, Shim shows a light projector configured to simultaneously project light to the at least one object in a detection region (see figure 3 Ref 110).
Referring to claim 12, Shim shows the condenser optical system and the light projector are disposed at different positions in a plane intersecting with an optical axis of the condenser optical system (see figure 2 Ref 110, 120, 140, and 180-150). 
Referring to claim 14, Shim shows the condenser optical system includes two lenses of a lens having a negative refractive power and a lens having a positive refractive power (see figure 2 Ref 180). 
Referring to claim 15, Shim shows a mobile body comprising the distance measurement device according to Claim 1 (see the vehicle borne nature shown in paragraph 5). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (20180335507) in view of Takahashi (JP05073952).
Referring to claim 6, Shim shows the reflection surface is a mirror or micromirror array but fails to show the reflection surface includes a prism.  
Takahashi shows a similar device that includes a reflection surface that is movable to correct for aberration that includes a reflection surface that includes a prism (see abstract).  It would have been obvious to include the prism because this is an extremely well known and simple substitutions that yields predictable results in the art.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (20180335507) in view of Liu (9541744).
Referring to claim 7, Shim shows the movable reflector includes a first movable reflector having a first axis as a rotation axis for the reflection surface (see paragraph 49 and 51).  However Shim fails to specifically show a second movable reflector having a second axis as a rotation axis of the reflection surface, the second axis differing from the first axis.
Liu sows a similar device that includes a first and a second movable reflector having a second axis as a rotation axis of the reflection surface, the second axis differing from the first axis (see figure 3 Ref 335).  It would have been obvious to include the second movable reflector as claimed because this allows the device to scan the light in two dimensions and allows for correction along two dimensions.  
Referring to claim 13, the combination of Shim and Liu shows a light projector configured to perform scanning in two directions intersecting with each other in a plane intersecting with an optical axis of the condenser optical system, with light from a light source, and project scanning light to the at least one object in a detection region (see Liu figure 3 Ref 335).  It would have been obvious to include the two dimensional scanning because this allows for a wider field of regard for the LIDAR device as shown by Liu. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (20180335507).
Referring to claim 8, Shim renders obvious the variable deflector deflects the focused light by rotation of the reflection surface around, as a rotation axis, an axis including a curvature center of field curvature by 10 ‘the condenser optical system.  Shim shows the tilting of the reflection surface to correct for the field curvature of the condenser optical system (see paragraph 49-51).  However does not specify the axis of tilting, one of ordinary skill in the art would realize it would be obvious to include a rotation of the reflection surface would be an effective way of changing the tilt of the reflection surface, this is well known and adds no new or unexpected results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645